Title: To James Madison from Charles Hall, 8 August 1812
From: Hall, Charles
To: Madison, James


Sir
New York, August 8th: 1812
I have conversed with several passengers who arrived here last week in the Ship William direct from London, and who are not employed by the English Government, consequently do not endeavour to make their miserable condition appear to be desirable.
These passengers represent the disaffection of the Natives of England to their Government as extreme, and the wretchedness and misery of the great body of the People as to surpass description. Percival’s death seems to have been the signal for the People to express their sentiments, and among many reproaches to their Government they state the Orders of Council relative to America as one of the causes (and the principal one) of their wretchedness.
Under these circumstances Sir, I am not in the least surprised at their sending instructions to their Minister to patch-up an accommodation with the United States. I would call your attention to the speeches in Parliament on occasion of an address being moved to the Regent relative to the Orders in Council. In the House of Com. Mr. Brougham’s and Mr. Whitbread’s speeches, and in short all the speeches on that occasion are worth attention. They state that, ‘forbearing to exercise their right (as they term it) to capture Neutral Vessels does not give up the right, and that they can resort to it at any future period.’ These sentiments are expressed by men who are generally considered as friendly to America, and show the caution that ought to [be] taken in wording any arrangement with the English, so that they may not resort to their pretended rights when their necessities are less urgent than they are at present.
With respect to the Orders in Council of the English, one Nation cannot be bound by the Laws of another Nation unless the Government of that Nation agrees to it by Treaty. This Government has not agreed by Treaty to allow the English to capture American Vessels, consequently the English have no such right. The English Council derives its authority from the English Parliament, the English Parliament has no authority but of a Municipal nature, consequently cannot impart to another Body, authority which it does not itself possess.
It therefore clearly appears that the authority by which the English Privy Council take upon themselves to issue Edicts to affect the Persons and Property of American Citizens, is a self-created authority, not founded on right nor Justice.
I have given in, on Oath, my intention to become an American Citizen as soon as the Laws will allow it, and will be glad to be employed in the mean time in any way that I can be of service to the Government. I would be glad to write in one of the news Papers in this or any other City, in support of your Administration; they are in general very badly Edited. I wrote to Mr. Jefferson from Philadelphia but do not know if he recd. my letter. This Sir, is a private letter to you, if you can get me employed I will thank you; please to let me know by your private Secretary and I will return him his letter. Please to direct under cover to Messrs. Kelso & Crump No. 55 South Street N. York. I have the Honour to be, Sir, Your very obedt. ser.
Charles Hall
